DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 27 April 2022 have been fully considered and are partially persuasive.
Applicant argues that the second portion of the disclosed by Brandenburger are not connected to one another as illustrated in Applicant’s FIG 6 (Remarks at 16). The Examiner agrees, but notes that the claim language does not require the second portions of the vials to be connected to one another—they are only claimed as connected to the first portions. The first portions are connected to one another, which is clearly disclosed by Brandenburger. 
Applicant further argues that the parallel lines illustrated by Brandenburger are not the same as the parallel lines illustrated by Applicant, and do not function in the same manner. Applicant’s recitation of the textured surface “positioned to direct gas flow” does not add patentable weight to the claims. Applicant has already recited the location and directional orientation of the textured surface pattern. How gas flows around an object is due to the physics of fluid dynamics. Gas will necessarily flow around a physical barrier, so any physical barrier to flow is necessarily “positioned to direct gas flow.” 
Applicant argues the Brandenburger does not disclose polygonal vials. The Examiner has amended the rejection to include the Slayton reference. The Slayton reference is drawn to packaging medical devices, germane to both the prior art and the present invention. 
Applicant argues that the cited references do not disclose at least one label with a sensor (temperature, moisture, light, or oxygen) on the outer portion of an overwrap. The Examiner agrees has amended the rejection accordingly. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 137, 138, 143, 159, 160, 166, 167, 168, 174, 175, 177, 178, 180-182 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0220444 to Brandenburger et al US 8,074,801 to Slayton et al, in view of DE 202004007246 U1 to Geisen, further in view of US 4,150,744 to Fennimore.
In the specification and figures (see translation previously provided), Brandenburger discloses the apparatus as claimed by Applicant. With regard to claims 137, 143, 159, 160, 166, 167, 168, 174, 175, 177, 178, 180, 182, Brandenburger discloses a set of containers comprising a molded structure with multiple sealed ampoules or vials 1 (first portion) connected via connecting web 14 (articulating joints), with an internal volume that may be suitable for a single dose of a pharmaceutical agent. The containers comprise a second portion 13 affixed to the first portion with a textured surface pattern embossed thereupon, which is an outer surface of the structure, adjacent the vials (see FIGS 1, 2A, , ¶0051, 0056, and other accompanying text). The textured surface pattern includes a plurality of parallel lines, parallel to the longitudinal axis of the container, and extending from an edge of the second portion (see “LOT” and arrow shape in FIG 4). Applicant’s recitation of the textured surface “positioned to direct gas flow” does not add patentable weight to the claims. Applicant has already recited the location and directional orientation of the textured surface pattern. How gas flows around an object is due to the physics of fluid dynamics. Gas will necessarily flow around a physical barrier, so any physical barrier to flow is necessarily “positioned to direct gas flow.” 
With regard to claims the shape of the vials, Brandenburger does not disclose rectangular-shaped vials that have frangible articulating joints that mates with other vial surfaces to form a folded rectangular configuration. Slayton discloses a packaging system for medical necessities that comprises rectangular containers that have articulating joints that allow the containers to fold into a compact rectangular configuration for the ease of carrying or storing (see FIGS 7-9, column 2, lines 53-65, column 6, lines 3-6).
With regard to the label and sensor, Geisen discloses a package with a label provided on the outside of the package that changes visibly with temperature changes in order to verify the temperature of the package without having to open the package (see machine translation provided herewith). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to add a label with a temperature indicator as disclosed by Geisen to the container and packaging suggested by the prior art, in order to monitor the temperature of a package without having to open the package, as taught by Geisen.
With regard to the claimed overwrap, Brandenburger discloses that the ampoules may be placed in an oxygen-proof outer packaging (see ¶0031), but does not explicitly disclose a hermetic seal. However, Fennimore discloses a medicament dispensing ampoule surrounded by an outer packaging that creates a hermetic seal around the dispenser, thereby resisting degradation of the drug therein (see column 2, lines 63-68, column 4, lines 60-65). It would have been obvious to a person having ordinary skill in the art at the time of filing to provide the overwrap disclosed by Brandenburger with a hermetic seal as disclosed by Fennimore in order to protect the contents of the vials from degradation, as taught by Fennimore. 
With regard to claim 138, Brandenburger discloses that the containers may be formed from polyethylene or polypropylene, each of which are biocompatible, and may be produced via a blow-fill-seal method (see ¶0016, 0017). 
With regard to claim 176, Brandenburger fails to disclose the second part of the molded structure at the bottom of the vials. Absent showing of criticality by Applicant, it is within the skill of a worker in the art to place a textured surface in a place most beneficial to the operation and use of the device.  
With regard to claim 181, Brandenberger teaches the parallel lines are embossed on the second portion of the vial (see ¶0057)

Claims 151 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al US 8,074,801 to Slayton et al, in view of DE 202004007246 U1 to Geisen, in view of US 4,150,744 to Fennimore, further in view of US 2014/0346071 to Genosar.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 151 and 179, the prior art fails to disclose a vaccine with an inert gas as a headspace within the vials. However, Genosar discloses a packaging system for a vaccine with an inert gas to stabilize the medicament (see paragraphs 0014, 0179), teaching that medical vials are known in the art to hold vaccines with inert gases. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 May 2022